DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1 and 54 have been amended. Claims 69 and 71 have been canceled. Claims 1-3, 6-11, 13, 14, 19, 48-51, 54 and 60 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim Objections
Any dependent claim must refer back and further limit the independent claim. Please see 37 CFR 1.75. Claim 48 depends refers back to claim 1 but is not further limiting. 

Claim Rejections - 35 USC § 102
Claims 1, 7, 9, 13, 19 and 48-50 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mueller-Lierheim (US 2017/0014339).
Mueller-Lierheim discloses a composition in the form of a tear substitute comprising about <0.2% w/v of hyaluronic acid (HA) having an intrinsic viscosity of >2.9 m3/kg. The product may be administered for the treatment of age-related dry eye disease. The reference teaches that the amount of freely available and extractible HA in intercellular spaces decreases with age, suggesting an essential role for HA in dry eye. See paragraphs [0010]-[0014] and [0037]. The administration to a patient having dry eye disease would inherently accomplish the limitation of restoring or replenishing HA to the epithelial tissue.
With respect to claims 7 and 9, it would appear that the surface of the eye could be interior or exterior, depending if whether or not the lid is closed or open.  
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. Applicant fails to cite exactly which limitation is not met by the reference. The specification expressly suggests that a patient having dry eye disease falls within the scope of the intended patient population. In treating such patients the method is accomplished, and the method is anticipated. 

Claims 1-3, 6, 9, 10, 14, 19, 48, 51 and 54 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by, in the alternative, under 35 U.S.C. 103 as obvious over, Choi et al (WO 2008/072905) with Mueller-Lierheim (US 2017/0014339) to support inherency.
Choi discloses the administration of a high molecular weight HA for the prevention (before onset of hypersensitivity) or treatment (after onset of hypersensitivity) of atopic dermatitis, an allergic disease. The disease is a manifestation of hypersensitivity. The reference exemplifies the topical application of a 1% solution of HA having a molecular weight of 3 MDa. See abstract; page 1, paragraph [3]; Example 1; and Experimental example 1. The administration to a patient having atopic dermatitis would inherently accomplish the limitation of restoring or replenishing HA to the epithelial tissue. The reference is silent regarding the intrinsic viscosity of the HA to be administered. Mueller-Lierheim teaches that the intrinsic viscosity is a function of molecular weight. See paragraphs [0005]-[0008]. By this definition, the intrinsic viscosity of the exemplified product would be about 2.87. 
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. Applicant fails to cite exactly which limitation is not met by the reference. Claim 6 recites that a patient having atopy would fall within the intended scope of the patient population intended to treat. In treating such patients the method is accomplished, and the method is anticipated.

Claims 1, 7, 8, 11, 14, 19, 48 and 49 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by, in the alternative, under 35 U.S.C. 103 as obvious over, Pistorius et al (Quintessence Int., 2005) with Mueller-Lierheim (US 2017/0014339) to support inherency.
Pistorius discloses the application of a high molecular weight (8 MDa) onto the mucous membranes of the oral cavity to the treatment of gingivitis. See abstract and all of page 532. The administration to a patient having gingivitis would inherently accomplish the limitation of restoring or replenishing HA to the epithelial tissue. The reference is silent regarding the intrinsic viscosity of the HA to be administered. Mueller-Lierheim teaches that the intrinsic viscosity is a function of molecular weight. See paragraphs [0005]-[0008]. By this definition, the intrinsic viscosity of the exemplified product would be about 5.54. 
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant objects to Pistorius because the reference states that the reference states that the amount of HA present is “invariably increased” in inflamed tissue, and so does not account of the limitation “… the epithelial surface has a deficiency in the amount of hyaluronic acid …”. This is not found to be persuasive. It is noted that that the claim further recites a deficiency in the amount or function of the HA. The HA produced is low molecular weight HA due to bacterial hyaluronidase. The action of the hyaluronidase decreases the molecular weight of the HA, in turn making the gingival epithelial barrier more permeable by changing the structure of the extracellular matrix. This represents a deficiency in the function of the HA. See page 531, 2nd paragraph. The treatment replenishes higher molecular weight HA.     

Claim Rejections - 35 USC § 103
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller-Lierheim (US 2017/0014339) as applied to claims 1, 7, 9, 13, 19 and 48-50 above, and further in view of Romero-Jimenez et al (Contact Lens Anter. Eye, 2010).
Mueller-Lierheim teaches as set forth above. The reference is silent regarding administration of the product to a subject with keratoconus. 
Romero-Jimenez reviews various aspects of keratoconus. The reference teaches protective steps to reduce oxidative damage and potentially prevent keratoconic developments in patients, including the use of preservative-free artificial tears. See Section 6.3. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the Mueller-Lierheim artificial tears product to treat a patient with keratoconus with a reasonable expectation of success. The artisan would be motivated to do so because it is known to use artificial tears in such patients.  
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. Applicant fails to cite exactly which limitation is not met by the reference. Claim 60 expressly states that a patient having keratoconus would fall within the intended scope of the patient population intended to treat. In treating such patients the method is accomplished, and the method is anticipated.

Double Patenting
Claim 1, 7, 9, 13, 19, 48, 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 106 of copending Application No. 16/341,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 106 is drawn to a method for treating severe dry eye comprising topically administering a fluid comprising HA having an intrinsic viscosity of >2.9 m3/kg and a concentration of <0.2% w/v wherein the dry eye is caused by a variety of stimuli. This anticipates the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. As above, specification expressly suggests that a patient having dry eye disease falls within the scope of the intended patient population. In treating such patients per the method of ‘915, the artisan would arrive at the instant method. 

Claim 1, 7, 9, 13, 19, 48, 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45 of copending Application No. 17/309,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 19 is drawn to a method for treating idiopatithic ocular pain comprising administering a fluid comprising HA having an intrinsic viscosity of >2.9 m3/kg and a concentration of <0.2% w/v. The reference is silent regarding topical administration. This anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. The applicant states that the product may be administered to reduce ocular pain, suggesting a patient with that disorder as being within the scope of those to be treated. 

Claims 1, 7, 9, 13, 19, 48, 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45 of copending Application No. 17/048,451 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 45 is drawn to a method for restoring or replenishing HA on an ocular surface comprising a high molecular weight wherein the concentration of the HA is <0.2% w/v with an intrinsic viscosity of >2.9 m3/kg. This anticipates the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach the claimed method. This is not found to be persuasive. The examiner maintains that in administering the product to the patient population, as described in ‘451, the instant method would be accomplished. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623